Citation Nr: 0717008	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  94-43 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome 
with arthritis (low back disability), currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1991 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the March 1991 
rating decision, the RO denied the veteran's claim of 
entitlement an increased rating for his low back disability, 
and in the January 1997 rating decision, the RO denied his 
claim seeking an increased rating for his varicose veins of 
the left leg.

When this matter was previously before the Board in April 
2000 and February 2005, it was remanded for further 
development.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's low back 
disability has been manifested by persistent symptoms 
compatible with sciatic neuropathy, including characteristic 
pain and muscle spasm, diminished ankle jerk and lower 
extremity sensory perception, and severe limitation of lumbar 
spine motion, resulting in pronounced residual impairment.

2.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  

3.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

4.  The veteran's low back disability is not manifested by a 
vertebral fracture, cord involvement or unfavorable ankylosis 
of the whole spine.

5.  The veteran's varicose veins of the left leg are not 
manifested by marked distortion and sacculation, with edema 
and episodes of ulceration.  

6.  The veteran's varicose veins of the left leg are not 
productive of persistent edema and stasis pigmentation or 
eczema, or intermittent ulceration


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5235-5243, 5285-86, 5292-93, 5295 (2002, 2003, 2006).

2.  The criteria for a rating in excess of 20 percent for the 
varicose veins of the left leg have not been met.  38 
U.S.C.A. §§ 110, 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.951, 4.7, 4.104, Diagnostic Code 7120 (1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Pursuant to 
the Board's remand, in an April 2005 letter, the RO explained 
to the veteran that he needed to submit medical evidence 
showing that his disabilities had "gotten worse."  See 
Overton v. Nicholson, 20 Vet. App. 427, 440-41 (2006).  This 
was followed by the RO's October 2006 readjudication of the 
claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In compliance with 38 C.F.R. § 3.159(b), the notification 
should include a request that the claimant provide any 
evidence in his possession pertaining to the claims.  In the 
April 2005 letter, VA essentially informed him that he could 
file and/or identify medical and/or lay evidence in support 
of his claims, and in a signed December 2006 statement, the 
veteran replied that he had no further information or 
evidence to submit, i.e., he had no evidence in his 
possession that might substantiate his claims.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO provided the veteran with these criteria in 
October 2006 correspondence.  As such, the Board finds that 
VA has complied with the duty to notify set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  These record include 
those from the Social Security Administration (SSA), which 
includes a pertinent November 1992 evaluation report.  
38 U.S.C.A. § 5103A.  In addition, the veteran was afforded 
formal VA examination to assess the nature, extent, severity 
and manifestations of his low back disability and varicose 
veins of the left leg in February 1991, May 1996, March 1997, 
November and December 2002 and in July 2004.  In addition, 
the veteran testified at a May 1992 RO hearing, and he and 
his representative have offered statements and written 
argument in support of these claims.  In light of the 
foregoing, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Merits of the veteran's increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65,219 (1997).  In addition, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulations for the periods prior and subsequent to the 
regulatory changes, but an effective date based on the 
revised criteria may be no earlier than the dates of the 
changes.  VA thus must consider the claim pursuant to the 
former and revised regulations during this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  




A.  Low back claim

In a June 1976 rating decision, the RO granted service 
connection for low back disability and assigned a 20 percent 
evaluation under Diagnostic Code 5295-5010.  In September 
1978, the RO reduced the rating to zero percent, effective 
January 1, 1979.  In December 1980, the RO increased the 
evaluation to 20 percent, effective November 13, 1980, and in 
January 1990, the RO assigned the current 40 percent rating, 
effective November 13, 1989.

In support of his claim for an increased rating, the veteran 
maintains that despite taking pain medications, including 
epidural injections, and participating in physical therapy, 
he suffers from constant and severe low back pain that 
restricts his physical activities and forces him to use a 
motorized scooter and wheelchair to move about.  He also 
argues that he is unemployable due to this condition.

In February 1991, the veteran was afforded a formal VA 
examination.  He complained that he was unable to walk or 
stand "for any length of time" because of increasingly 
severe low back pain.  The examination revealed that the 
veteran had obvious lordosis, and range of motion studies 
disclosed that he was not able to flex his torso more than 10 
to 15 degrees before complaining of severe low back and 
sacral area pain.  He had pain that radiated to his left 
lower extremity and during all planes of motion he exhibited 
"obvious" pain that the physician indicated "could easily 
be due to muscle spasm."  The diagnosis was lordosis of the 
lumbosacral spine with degenerative joint disease.

In May 1992, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  He reported that 
physicians had recommended that he undergo low back surgery 
and had prescribed him a back brace to treat his condition.  
The veteran added that his doctors advised him to stay off 
his feet and had issued him a cane.  He stated that his low 
back disability was productive of pain and numbness in his 
legs and frequent muscle spasm, and that he was unable to 
bend or ascend stairs.

In June 1992, a private physician evaluated the veteran's low 
back for SSA disability purposes.  The physician reported 
that the veteran was unable to stand on either his heels or 
his toes, and was unable to squat or hop.  The veteran 
complained of increased low back pain after doing various 
maneuvers and exhibited muscle spasm in the paravertebral 
region, greater on the right.  The examiner commented that 
the veteran had difficulty getting on and off the examination 
table.  The veteran had forward flexion to 20 degrees, and 
extension, as well as right and left lateral movements, to 10 
degrees.  The diagnosis was chronic low back pain with 
radicular symptoms on the left.

VA treatment records, dated from December 1990 to January 
1993, show that the veteran was seen for treatment of low 
back pain and muscle spasm and was prescribed numerous 
medications to treat the condition.  Testing done during this 
time revealed that he had positive straight leg raising and 
radiculopathy; however, the veteran denied having any bowel 
or bladder problems.

In April 1993, the veteran was afforded a VA spine 
examination.  The physician discussed the history of the 
veteran's low back disability and observed that he was seen 
on a regular basis by VA to treat the condition, which was 
productive of low back pain with "more or less constant" 
radiation down his left lower extremity.  The examiner noted 
that the veteran used a cane to ambulate and commented that 
his back was "quite stiff and painful."  He had forward 
flexion to 30 degrees; he was able to accomplish 10 more 
degrees of motion, with pain.  The physician stated that the 
veteran exhibited an increase in his left leg pain with 
forward flexion.  The examiner indicated that the veteran 
needed to undergo an MRI before he could make a definite 
diagnosis.  The MRI, conducted in May 1993, disclosed left 
lateral herniated discs at L4-L5 causing narrowed neural 
foramen; hypertrophy facet joints and ligamentum flavum at 
L4-L5, and bulging annulus at L2-L3.

Based on the above evidence, in a September 1993 rating 
decision denying entitlement to an increased rating for the 
veteran's low back disability, the RO considered whether a 60 
percent rating was warranted under Diagnostic Code 5293 for 
his intervertebral disc syndrome.  

VA outpatient treatment records, dated from that time until 
April 1996, show that the veteran continued to be seen for 
numerous low back complaints.  An August 1995 entry reflects 
that the veteran had bilateral sciatic neuropathy, worse on 
the left, and a September 1995 record states that the veteran 
had radiculopathy down both lower extremities, with decreased 
pinprick in his left leg.  A January 1996 VA outpatient 
record shows that an examiner commented that the veteran 
continued to have persistent, severe, low back pain with 
right leg sciatic neuropathy.  The examination revealed right 
lumbar muscle spasm, and pain on right straight leg raising 
at 40 degrees.  There was also weakness to dorsiflexion of 
the left great toe.  

Entries dated in February and March 1996 reflect that he was 
considered a good candidate for an electric scooter and that 
he was given a home exercise program and participated in 
physical therapy.  An April 1996 outpatient record indicates 
that the veteran had sciatic neuropathy down both lower 
extremities and was prescribed a TENS unit to treat the 
condition.  That record also reflects that examiners 
suggested that the veteran have disc surgery to treat the 
condition, but the veteran indicated that he "would not 
entertain disc surgery."  An April 1996 entry shows that the 
veteran had radicular symptoms that radiated into both lower 
extremities, and the physician stated that the radiculopathy 
aggravated the veteran's bilateral knee pain.

In May 1996, the veteran was afforded another VA spine 
examination.  The veteran presented wearing a low back corset 
and a TENS unit.  The physician noted that the veteran had 
"no interest" in having low back surgery, and presented in 
a wheelchair, which apparently was issued by VA due to his 
low back and nonservice-connected knee conditions.  The 
examination revealed that the veteran had a "marked 
inability to forward flex his low back."  The physician 
indicated that the TENS unit had provided the veteran some 
relief, but commented, "I do not see any logical way that 
this man could be rehabilitated."

In an August 1996 statement, the veteran reported that he was 
unable to walk due to his low back disability and needed a 
motorized scooter to move about.

A November 2002 VA neurological examination report states the 
veteran had chronic low back pain as well as a dull, aching 
lumbar pain that radiated to his lower extremities.  He 
reported having frequent flare-ups involving shooting pain.  
Sensory examination revealed decreased pinprick in his left 
lower extremity and an absent ankle jerk.  The veteran had an 
antalgic gait.  The neurologist diagnosed the veteran as 
having chronic lumbar pain; lumbar spondylosis with L4-L5 
disc bulging with encroachment of bilateral neural foramina; 
and lumbar radiculopathy as shown by nerve conduction 
studies.

A December 2002 VA spine examination disclosed that the 
veteran had forward flexion, with pain, to 65 degrees, and 
right and left lateral bending to 15 and 20 degrees, 
respectively, also with pain.  He had bilateral sciatic notch 
tenderness and loss of sensation over the lateral aspect of 
the left foot.  Diagnostic studies revealed degenerative disc 
disease from L2-L3 and L4-L5 with circumstantial disc bulge.  
The diagnosis was lumbosacral spondylosis with disc bulge at 
L4-L5 with neural foraminal encroachment bilaterally and 
radiculopathy.

In July 2004, he was afforded another VA spine examination.  
The veteran had forward flexion to 45 degrees, and palpation 
of the low back caused pain.  The veteran had positive ankle 
and knee jerks, and the examiner stated that there was no 
evidence of sciatica; he did not offer a diagnosis.

VA treatment records, dated from May 1996 to September 2006, 
show that the veteran continued to be seen on a regular basis 
for various low back complaints.  Examiners noted that he had 
bilateral lumbar radiculopathy, worse on the left, extending 
to his left foot.  May 1998 and June 2003 MRIs revealed that 
he had an annular bulge at L2-L3 and a posterolateral disc 
bulge at L4-L5, and an October 2002 entry states that he had 
an epidural injections to treat his degenerative disc disease 
but it did not ameliorate his symptoms; in January 2003, he 
received another epidural injection.  Subsequent records are 
consistent with that discussed above.

The veteran's low back disability is currently evaluated as 
40 percent disabling under former Diagnostic Code 5295.  That 
code provided that for a maximum rating of 40 percent when 
the disability was productive of severe disability manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  

Under former Diagnostic Code 5293, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A maximum evaluation of 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
A maximum 60 percent rating is available when the condition 
is manifested by incapacitating episodes having a total 
duration of at least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition, with respect to the veteran's bilateral low 
back sciatic radiculopathy, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

Because there is medical evidence showing that the veteran 
has degenerative disc disease of the lumbar spine, and this 
condition has not been disassociated from the service-
connected disability, the Board is required to resolve all 
doubt in his favor and consider his disc pathology in 
evaluating his condition, as the RO has.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.  As such, 
the criteria for rating disc disease or intervertebral disc 
syndrome must be considered.  Indeed, as discussed above, the 
RO considered whether the condition warranted a 60 percent 
rating for pronounced intervertebral disc syndrome under 
former Diagnostic Code 5293.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

After a careful review of the medical and lay evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his low back disability warrants a maximum 
60 percent rating under former Diagnostic Code 5293.  

In reaching this determination, the Board notes that the 
medical records over this extended appeal period shows that 
since 1991 the veteran's low back disability, which has been 
diagnosed as both intervertebral disc syndrome and 
degenerative joint disease of the low back, has been 
productive of severe pain for which the veteran has been 
prescribed numerous pain medications to treat the condition, 
including epidural injections.  He was also issued a TENS 
unit and has had markedly restricted range of low back 
motion.  Further, he has consistently had muscle spasm on 
objective demonstration, as well as diminished sensation 
bilaterally and pain that radiates to his lower extremities.  

The veteran's low back could also be evaluated under former 
Diagnostic Codes 5292 and 5295; however, those codes provide 
only maximum 40 percent ratings.  Further, although the 
evidence shows that he has neuropathy that might warrant 
separate 10 percent ratings under Diagnostic Code 8520, the 
assignment of separate evaluations under that code are 
prohibited given the 60 percent rating under former 
Diagnostic Code 5293, which contemplates neurologic 
pathology.  The Board notes that considering the claim under 
former Diagnostic Code 5293 is beneficial to him because a 
separate 40 percent rating under either former Diagnostic 
Codes 5292 or 5295, or Diagnostic Code 5242, when combined 
with separate 10 percent ratings under Diagnostic Code 8520, 
yields a combined 53 percent rating, which is less than a 
single 60 percent evaluation.  See 38 C.F.R. §§ 4.25, 4.26.

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 60 
percent.  Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation.  Similarly, because a 60 
percent rating is the maximum evaluation available under 
Diagnostic Code 5243, and since the veteran does not have 
unfavorable ankylosis of the whole spine, an evaluation in 
excess of 60 percent is not warranted.

B.  Varicose veins of the left leg

In a June 1975 rating decision, the RO granted service 
connection for varicose veins of the left leg and assigned a 
10 percent rating under Diagnostic Code 7120, effective 
January 24, 1975.  In February 1976, the RO increased the 
evaluation to 40 percent, effective December 30, 1975.  In 
September 1978, the RO reduced the rating to 10 percent, 
effective January 1, 1979.  In December 1980, the RO assigned 
the current 20 percent evaluation, effective November 13, 
1980.  Because the 20 percent evaluation has now been in 
effect for more than 26 years, it is protected from being 
reduced.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2006).  

Under the former criteria, a 20 percent rating for varicose 
veins of a single lower extremity, i.e., a unilateral 
disability, was warranted for moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion, but without involvement of the deep circulation.  A 
40 percent evaluation required severe unilateral varicose 
veins, manifested by involvement of superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but with 
no involvement of the deep circulation.  A maximum 50 percent 
evaluation for pronounced unilateral varicose veins was 
warranted where the disability was manifested by findings of 
a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelburg's and Perthe's 
tests, with ulceration and pigmentation.

Under the revised regulation, a 20 percent evaluation 
requires persistent edema that is incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating requires that the condition is manifested by 
massive board-like edema with constant pain at rest, provided 
that the symptoms are due to the effects of varicose veins.  

A note under the revised rating criteria states that the 
evaluation is for the involvement of a single extremity; in 
circumstances where more than one extremity is involved, each 
extremity would be evaluated separately, and thereafter 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor contained in 38 C.F.R. § 4.26.  Here, in an unappealed 
September 1998 rating decision, the RO denied service 
connection for varicose veins of the right leg.  Thus, the 
Board will consider the claim as a unilateral disability.

A December 1995 VA outpatient treatment entry shows that the 
veteran's varicose veins of the left leg were productive of 
complaints of swelling, and that testing revealed no evidence 
of deep or superficial vein thrombosis, although he had 
venous insufficiency.  In addition, an October 1996 record 
reflects that the veteran complained that the braces he used 
to treat his knee problems impeded his circulation.

In March 1997, the veteran was afforded a VA cardiovascular 
examination.  The examination disclosed that he had tortuous 
and dilated varicose veins up to an including his left thigh, 
and that his leg was mildly swollen.  The diagnosis was 
moderate varicose veins of the left leg.  

A November 2002 VA cardiovascular examination revealed that 
he veteran had extensive knotty varicosities in the long 
saphenous systems extending from the left ankle to the thigh.  
There was no edema or stasis pigmentation, and he had a 
palpable dorsalis pedis pulse.  The examiner characterized 
the veteran's varicosities as severe and noted that they 
extended above the knee.

In June 2004, the veteran was again formally examined by VA.  
The physician reported that the veteran had extensive knotty 
varicosities but that his skin was not ulcerated and that 
there were no ulcer scars or stasis dermatitis.  There was no 
persistent edema or stasis pigmentation or involvement of 
deep circulation.

VA outpatient treatment records, dated from 1998 to 2006, are 
negative for complaint or treatment of the varicose veins of 
the left leg.

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation higher than 20 percent for the 
veteran's varicose veins of the left leg under either the 
former or the revised regulations.

Evaluating the veteran's condition under the former criteria, 
the Board notes that although the November 2002 VA examiner 
characterized the veteran's varicose veins as severe, all of 
the medical evidence rules out that the disability is 
productive of marked distortion and sacculation, edema or 
episodes of ulceration, and the veteran does not contend 
otherwise.  As such, the preponderance of the evidence is 
against a 40 percent evaluation.

Similarly, because the medical evidence does not show, and 
the veteran does not contend, that his varicose veins are 
productive of persistent edema and stasis pigmentation or 
eczema, a higher rating under the revised criteria is not 
warranted.

C.  Extraschedular consideration

The Board acknowledges that the veteran's low back disability 
and varicose veins of the left leg are severely disabling, as 
reflected in the 60 and 20 percent ratings assigned for the 
conditions.  The Board, however, finds that the schedular 
criteria are not inadequate to evaluate the disability so as 
to warrant assignment of higher evaluations on an 
extraschedular basis.  

Although the veteran has not worked for many years and SSA 
has determined that he is entitled to disability benefits 
from that agency, there is no showing that these disabilities 
have resulted in marked interference with employment beyond 
that contemplated in the above ratings.  In this regard, the 
Board acknowledges that the veteran is unemployed because of 
his low back disability but points out that the RO has denied 
his claims of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities on several occasions, most recently in September 
2004, and the veteran has not appealed those determinations.

Further, the Board notes that there is also no indication 
that either condition has necessitated frequent periods of 
hospitalization or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  Indeed, the inpatient care the veteran has 
received during this appeal has primarily been to treat his 
nonservice-connected psychiatric pathology, rather than his 
low back disability or his varicose veins.  Thus, in the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for low back 
disability is granted.

An increased rating for varicose veins of the left leg is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


